Title: Mary Barclay to Abigail Adams, 5 September 1785
From: Barclay, Mary
To: Adams, Abigail


     
      My Dear Madam
      Paris September 5—1785
     
     I did not know till this moment that Coln. Franks would set out this evening, who has just Call’d on me for my Commands. I dare not detain him long, and cannot let him depart without a few lines to assure you of my attachment and best wishes.
     I am glad to find you are agreeably fixed and that you enjoy a good society which is certainly much superior to all the fashionable amusments of, this, or any other place, tho’ you are so happy in your own family that you must feel the want of it much less than any one I know.
     When Dr. Bancroft left this I thought of settling at L’Orient during Mr. Barclay’s absence but on maturer reflection it is not a place proper for the Education of our Children, therefore have determined to remain some where in or near Paris where those advantages may be procured that I would wish to have for them. Catharine stay’d with me till the 10 of August, and as I then expected to leave Paris in a few days she engaged with the Family which came into the house at Mont Parnasse which we were obliged to quit at that time, and removed to Hotel D’Aligre rue d’Orleans St. Honoré.
     Pauline I believe to have too good Principles as well as too great a love for this life, to put an end to it in the maner you mention. She was happily placed about three weeks after you left this with a Lady who gives her three hundred livres a year besides Profites which are considerable, yet she seems to regret much your service.
     I pray you remember me respectfully to Mr. and Miss Adams & believe me with the greatest sincerity your Friend & humble Servant
     
      Mary Barclay
     
    